West, J.,
dissenting.
Intent is an element of many crimes. Of necessity, if not confessed, it must be proved by circumstances. The court seems to hold in this case that the act of the accused in paying the doctor’s bill and for an artificial eye for his wife after destroying the natural one, tends to negative malicious intent and to exculpate him. This does not ap-' peal to me as sound. Nor does the fact that there is no evidence that he had previously gone on a similar rampage and knocked out-the other eye, or otherwise maimed her, tend to negative the alleged malicious intent. ' It seems to me that there is not in this record such absence of proof of malicious intent as to require a reversal.